Citation Nr: 0434010	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether it was proper to reduce the rating for service-
connected mixed germ cell carcinoma, with excision of the 
right testicle, from 100 percent to a noncompensable 
disability evaluation, including entitlement to a restoration 
of a 100 percent disability evaluation.

2.  Whether it was proper to reduce the rating for service-
connected metastatic lung carcinoma, with left lung 
resection, from 100 percent to 30 percent, including 
entitlement to a restoration of a 100 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1988 
to January 1994.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office New 
York, New York (RO).

In October 2004, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran raised the issue of entitlement to an increased 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently rated as 10 percent disabling.  The veteran 
also raised the issues of entitlement to service connection 
for hypertension, hypothyroidism, and acid reflux as 
residuals of chemotherapy during service.  The Board also 
notes that the June 2003 VA examination report raised the 
issue of entitlement to service connection for residual 
surgical scars resulting from his lung resection and lymph 
node dissection.  Additionally, in a statement from the 
veteran's representative dated in July 2004, the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability was raised.  These issues 
have not been adjudicated by the RO or developed for 
appellate review, and are referred to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.  In a June 1994 rating decision, service connection was 
granted for mixed germ cell carcinoma with excision of the 
right testicle at a 100 percent disability rating and for 
metastatic lung carcinoma at a 100 percent disability rating.  

2.  In a December 1997 rating decision, the RO proposed a 
reduction in the veteran's assigned disability ratings for 
mixed germ cell carcinoma with excision of the right testicle 
from 100 percent to 10 percent and for metastatic lung 
carcinoma from 100 percent to 30 percent.  Notice of this 
proposed reduction was provided in a letter dated in January 
1998.

3.  A March 1998 RO rating decision reduced the veteran's 
disability ratings for mixed germ cell carcinoma with 
excision of the right testicle from 100 percent to 10 percent 
and for metastatic lung carcinoma from 100 percent to 30 
percent effective June 1, 1998.  Notice was provided in a 
letter dated June 1998.

4.  In the March 1998 RO rating decision, the RO proposed to 
further reduce the veteran's disability rating for mixed germ 
cell carcinoma with excision of the right testicle from a 10 
percent disability rating to a noncompensable disability 
rating.  Notice of the proposed reduction was provided in a 
letter dated June 1998.  

5.  In a September 1998 rating decision, the RO reduced the 
veteran's assigned disability rating for mixed germ cell 
carcinoma with excision of the right testicle from 10 percent 
to noncompensable evaluation, effective December 1, 1998.  
Notice of the reduction was provided in a letter dated in 
October 1998.

5.  Since June 1, 1998, the evidence of record reflects that 
the veteran's service-connected mixed germ cell carcinoma 
with excision of the right testicle has been manifested by 
cancer being in remission without recurrence, removal of the 
right testicle, and nonfunctioning of the left testicle as 
evidenced by sterility.  

6.  The evidence of record reflects that veteran's service-
connected metastatic lung carcinoma is manifested by 
resection of the left lung with resulting pulmonary function 
test results of forced expiratory volume in 1 second (FEV-1) 
of 80.6 percent predicted, FEV-1/forced vital capacity (FVC) 
of 60 percent, and diffusion capacity of carbon monoxide by 
the single breath method (DLCO (SB)) of 77.9 percent 
predicted. 




CONCLUSIONS OF LAW

1.  Since June 1, 1998, the criteria for a rating 30 percent 
disability evaluation, but no more, for mixed germ cell 
carcinoma with excision of the right testicle have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.105, 4.115a, 4.115b, Diagnostic Codes 7524, 7528 (2004).  

2.  The criteria for a reduction in the evaluation of 
metastatic lung carcinoma manifested by resection of the left 
lung from 100 percent to a 30 percent disability evaluation, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Codes 6819, 6844 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  Specifically, the 
Board notes that a "claim" initiated by the veteran is not 
involved in the present appeal.  Rather, what is at issue is 
the propriety of reductions in disability evaluations made 
upon obtaining medical evidence provided by routine future 
examinations.  As such, while the veteran has appealed the 
action of the RO, the veteran has not initiated a claim in 
the present case.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2002, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187; 

In this case, VA informed the appellant of the evidence 
needed to substantiate the appeal in a letter dated January 
2002.  This letter also informed the appellant of VA's duty 
to assist and which party would be responsible for obtaining 
which evidence.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate the appeal, and of VA's 
duty to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO requested obtained the medical 
evidence necessary by affording the veteran the appropriate 
VA Compensation and Pension examinations.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

While VA did not specifically ask for all evidence in the 
appellant's possession.  The appellant, however, has not 
indicated any additional evidence which needs to be obtained 
thus stating sub silentio that he neither has nor knows of 
any further pertinent evidence.  Hence, no evidence has been 
lost to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Rating Reductions

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2004).  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  The must be notified of the 
contemplated action and furnished detailed reasons therefor, 
and given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).

In the present case the RO proposed, and enacted, the 
reductions in disability evaluations for the veteran's 
service-connected disabilities prior to the ratings being in 
effect for five years.  See 38 C.F.R. § 3.344 (2004).  


A.  Factual Background

The veteran was separated from service as a result of Medical 
Board proceedings in January 1994.  These records indicate 
that the veteran incurred mixed germ cell carcinoma during 
active military service.  The cancer was identified in the 
veteran's right testicle, with metastasis to his left lung.  
He required surgical treatment resulting in removal of his 
right testicle and resection of his left lung, along with 
chemotherapy.  

In a June 1994 rating decision, service connection was 
granted for mixed germ cell carcinoma with excision of the 
right testicle at a 100 percent disability rating and for 
metastatic lung carcinoma at a 100 percent disability rating.  

In August 1997, a VA examination was conducted.  The 
diagnosis was "giant cell right testicular tumor with left 
lung metastasis status post chemotherapy and surgical 
resection of the right testicle and left lung."  
Specifically, the examination report found no recurrence of 
the cancer, and the examination revealed no renal or voiding 
dysfunction.  On respiratory examination, the veteran 
complained of dyspnea, shortness of breath.  Computed 
tomography (CT) examination and x-ray examination of the 
chest indicated slightly diminished left lung volume, and 
post surgical changes, but not recurrence of cancer.  
Pulmonary function testing was conducted and revealed FEV-1 
of 92.8 percent predicted, FEV-1/ FVC of 65 percent, and DLCO 
(SB) of 89.5 percent predicted.  

Based on the medical evidence provided by the examination 
reports, the RO proposed a reduction in the veteran's 
assigned disability ratings for mixed germ cell carcinoma 
with excision of the right testicle from 100 percent to 10 
percent and for metastatic lung carcinoma from 100 percent to 
30 percent in a December 1997 rating decision.  Notice of 
this proposed reduction was provided in a letter dated in 
January 1998.

A March 1998 RO rating decision reduced the veteran's 
disability ratings for mixed germ cell carcinoma with 
excision of the right testicle from 100 percent to 10 percent 
and for metastatic lung carcinoma from 100 percent to 30 
percent effective June 1, 1998.  The March 1998 rating 
decision, also proposed to further reduce the veteran's 
disability rating for mixed germ cell carcinoma with excision 
of the right testicle from a 10 percent disability rating to 
a noncompensable disability rating.  Notice of the reduction 
and proposed reduction was provided in a letter dated June 
1998.  

In a September 1998 rating decision, the RO reduced the 
veteran's assigned disability rating for mixed germ cell 
carcinoma with excision of the right testicle from 10 percent 
to noncompensable evaluation, effective December 1, 1998.  
Notice of the reduction was provided in a letter dated in 
October 1998.

In June 2003, the most recent VA examination of the veteran 
was conducted.  Examination revealed no genitourinary 
abnormalities.  The veteran was noted to be sterile from the 
cancer treatment, but not impotent.  The veteran's metastatic 
mixed cell testicular cancer was noted to be stable without 
recurrence.  On respiratory examination the veteran reported 
shortness of breath upon walking approximately 200 yards.  
Pulmonary function testing was conducted and revealed FEV-1 
of 80.6 percent predicted, FEV-1/FVC of 60 percent, and DLCO 
(SB) of 77.9 percent predicted. 

B.  Mixed Germ Cell Carcinoma of the Right Testicle

In this case, mixed germ cell carcinoma was diagnosed and the 
veteran underwent a right orchiectomy in 1992, with 2 rounds 
of 4 cycles each of chemotherapy.  Service connection for 
mixed germ cell carcinoma with excision of the right testicle 
was granted a 100 percent disability evaluation, effective 
January 1994, under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The Note to Diagnostic Code 7528 
specifically instructs that 

[f]ollowing the cessation of surgical, 
X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating 
of 100 percent shall continue with a 
mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any 
subsequent examination shall be subject 
to the provisions of §3.105(e) of this 
chapter.  If there has been no local 
recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

Thereafter, the veteran was provided a VA examination in July 
1997, which diagnosed "giant cell right testicular tumor 
with left lung metastasis status post chemotherapy and 
surgical resection of the right testicle and left lung."  
Specifically, the examination report did not indicate that 
the veteran had any recurrence of the cancer, and no renal or 
voiding abnormalities were noted.  

Based on the medical evidence provided by the examination 
report, the RO proposed a reduction in the veteran's assigned 
disability ratings for mixed germ cell carcinoma with 
excision of the right testicle from a 100 percent rating to a 
10 percent rating in a December 1997 rating decision.  Notice 
of this proposed reduction was provided in a letter dated in 
January 1998.

A March 1998 RO rating decision reduced the veteran's 
disability ratings for mixed germ cell carcinoma with 
excision of the right testicle from a 100 percent evaluation 
to a 10 percent evaluation, effective June 1, 1998.  The 
March 1998 rating decision, also proposed to further reduce 
the veteran's disability rating for mixed germ cell carcinoma 
with excision of the right testicle from a 10 percent 
disability rating to a noncompensable disability rating.  
Notice of the reduction and proposed reduction was provided 
in a letter dated June 1998.  Thereafter, in a September 1998 
rating decision, the RO reduced the veteran's assigned 
disability rating for mixed germ cell carcinoma with excision 
of the right testicle from 10 percent evaluation to 
noncompensable evaluation, effective December 1, 1998.  
Notice of the reduction was provided in a letter dated in 
October 1998.

The Board finds that there were no procedural shortcomings in 
the RO's reductions of the evaluation of the veteran's 
service-connected mixed germ cell carcinoma.  Following the 
proposed December 1997 rating reduction, the RO notified the 
veteran of the proposed reduction in January 1998 and 
informed him of his right to submit evidence and appear for a 
personal hearing, and allowed a period of 60 days required 
under 38 C.F.R. § 3.105(e) before proceeding with the 
reduction in March 1998.  The reduction became effective in 
June 1998.  Thereafter, following the proposed March 1998 
rating reduction, the RO notified the veteran of the proposed 
reduction in June 1998 and informed him of his right to 
submit evidence and appear for a personal hearing, and 
allowed a period of 60 days required under 38 C.F.R. 
§ 3.105(e) before proceeding with the reduction in September 
1998.  The reduction became effective in December 1998.  

The evidence of record shows that the veteran's right 
testicular cancer was treated with chemotherapy and removal 
of his right testicle.  His cancer is in remission and he has 
not had a recurrence.  Diagnostic Code 7528 provides that if 
there has been no local reoccurrence, the disability should 
be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is prominent.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528, Note.  However, the medical evidence of 
record also clearly reveals that the veteran does not have 
any renal or voiding dysfunction as contemplated by the 
Rating Schedule at 38 C.F.R. § 4.115a.  

The veteran is specifically service-connected for "mixed 
germ cell carcinoma with excision of right testicle."  The 
evidence of record clearly reveals that the veteran's right 
testicle was removed to treat the cancer that he incurred 
during service.  As such, the removal of the right testicle 
is a service-connected residual and should have been properly 
rated under the appropriate diagnostic code.  Removal of the 
testis is rated under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  Removal of one testicle warrants a 
noncompensable disability evaluation, while removal of both 
testes warrants a 30 percent disability evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7524.  The Note to 
Diagnostic Code 7524 states that in cases of the removal of 
one testis as the result of a service-incurred injury or 
disease, with the absence or nonfunctioning of the other 
testis unrelated to service, an evaluation of 30 percent will 
be assigned for the service-connected testicular loss.  
38 C.F.R. § 4.115b, Diagnostic Code 7524, Note.

The medical evidence of record clearly reveals that the 
veteran is sterile as a result of the chemotherapy used to 
treat his cancer during service.  Consequently, the left 
testis is not producing spermatozoa.

Inasmuch as the competent evidence of record indicates that 
the veteran's remaining left testis is not producing 
spermatozoa and must, therefore, be considered 
nonfunctioning, the veteran is entitled to a 30 percent 
evaluation, which is the highest evaluation available under 
the Rating Schedule for the removal of one testis and a non-
functioning remaining testis.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  Accordingly, since June 1, 1998, the 
date of the reduction from 100 percent, a 30 percent 
evaluation for mixed germ cell carcinoma with right testicle 
excision, is warranted.  As noted above, this is the maximum 
schedular rating under Diagnostic Code 7524. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's mixed 
germ cell carcinoma with excision of the right testicle and 
nonfunctioning of the left testicle, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Metastatic Lung Carcinoma, with Left Lung Resection

In this case, in April 1992, metastatic lung cancer was 
found.  The veteran underwent the removal of his left lower 
lobe of the lung, a lymph node dissection, and 2 rounds of 4 
cycles each of chemotherapy.  Service connection for 
metastatic lung carcinoma, with a left lung resection, was 
granted in June 1994, and assigned a 100 percent disability 
rating under the provisions of 38 C.F.R. § 4.97, Diagnostic 
Codes 6819.  The Note for Diagnostic Code 6819 specifically 
instructs that 

[a] rating of 100 percent shall continue 
beyond the cessation of any surgical, X-
ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after 
discontinuance of such treatment, the 
appropriate disability rating shall be 
determined by mandatory VA examination.  
Any change in evaluation based upon that 
or any subsequent examination shall be 
subject to the provisions of §3.105(e) of 
this chapter.  If there has been no local 
recurrence or metastasis, rate on 
residuals.  

38 C.F.R. § 4.97, Diagnostic Code 6819.  

In August 1997, a VA examination was conducted.  The 
diagnosis was "giant cell right testicular tumor with left 
lung metastasis status post chemotherapy and surgical 
resection of the right testicle and left lung."  
Specifically, the examination report noted no recurrence of 
cancer.  On respiratory examination, the veteran complained 
of dyspnea, shortness of breath.  CT examination and x-ray 
examination of the chest indicated slightly diminished left 
lung volume, and post surgical changes, but not recurrence of 
cancer.  Pulmonary function testing was conducted and 
revealed FEV-1 of 92.8 percent predicted, FEV-1/ FVC of 65 
percent, and DLCO (SB) of 89.5 percent predicted.  

Based on the medical evidence provided by the examination 
reports, the RO proposed a reduction in the disability rating 
for metastatic lung carcinoma from 100 percent to 30 percent 
in a December 1997 rating decision.  Notice of this proposed 
reduction was provided in a letter dated in January 1998.

A March 1998 RO rating decision reduced the disability rating 
for metastatic lung carcinoma from 100 percent to 30 percent 
effective June 1, 1998.  Notice of the reduction was provided 
in a letter dated June 1998.  

The Board finds that there were no procedural shortcomings in 
the RO's reduction of the evaluation of the veteran's 
service-connected metastatic lung carcinoma.  Following the 
proposed December 1997 rating reduction, the RO notified the 
veteran of the proposed reduction in January 1998 and 
informed him of his right to submit evidence and appear for a 
personal hearing, and allowed a period of 60 days required 
under 38 C.F.R. § 3.105(e) before proceeding with the 
reduction in March 1998.  The reduction became effective in 
June 1998.  


The residual of the veteran's metastatic lung carcinoma is 
that his left lung was resectioned.  This is properly rated 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6844, which contemplates restrictive lung disease as a post 
surgical residual such as occurring from lobectomy or 
pneumonectomy.  38 C.F.R. § 4.97, Diagnostic Code 6844.  

A 30 percent evaluation under the provisions of Diagnostic 
Code 6844 contemplates pulmonary function test results of 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 
percent evaluation contemplates FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit.  A 100 percent evaluation contemplates FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844.

The August 1997 VA examination pulmonary function testing 
revealed FEV-1 of 92.8 percent predicted, FEV-1/FVC of 65 
percent, and DLCO (SB) of 89.5 percent predicted.  In June 
2003, the most recent VA examination of the veteran was 
conducted.  The veteran's metastatic mixed cell testicular 
cancer was noted to be stable without recurrence.  On 
respiratory examination the veteran reported shortness of 
breath upon walking approximately 200 yards.  Pulmonary 
function testing was conducted and revealed FEV-1 of 80.6 
percent predicted, FEV-1/FVC of 60 percent, and DLCO (SB) of 
77.9 percent predicted. 

The competent evidence of record indicates that the veteran 
is properly rated at a 30 percent disability evaluation for 
his service-connected metastatic lung carcinoma, with left 
lung resection.  See 38 C.F.R. § 4.97, Diagnostic Code 6844.  
Accordingly, the rating reduction for metastatic lung 
carcinoma, with left lung resection from 100 percent 
disability evaluation to a 30 percent disability evaluation 
was proper, and the veteran's claim for restoration of a 100 
percent disability evaluation must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's 
metastatic lung carcinoma, with left lung resection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A 30 percent disability evaluation from June 1, 1998, for 
mixed germ cell carcinoma with excision of the right testicle 
is granted.

The rating reduction for metastatic lung carcinoma, with left 
lung resection, from 100 percent to a 30 percent disability 
evaluation was proper, and a rating in excess of 30 percent 
from June 1, 1998 is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



